Case 1:19-cv-00373-JAO-RT Document 11 Filed 08/19/19 Page 1 of 3           PageID #: 33




 THE LAW OFFICE OF GREGORY A. FERREN, LLLC

 Gregory A. Ferren, Bar No. 6476
 92-1075 Koio Drive, Suite A
 Kapolei, Hawai’i 96707
 Telephone: (808) 947-1605
 Facsimile: (888) 705-0511
 E-Mail:     greg@ferrenlaw.com

 Attorney for Plaintiffs
 AVID AMIRI, Individually and as
 Trustee of the DEUTSCHE
 INTERNATIONAL TRUST II



                        UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 AVID AMIRI, Individually and as           )   Case No. 19-cv-373-JAO-RT
 Trustee of the DEUTSCHE                   )
 INTERNATIONAL TRUST II,                   )
                                           )   JOINT REPORT OF RULE 26(f)
                    Plaintiffs,            )   MEETING
   vs.                                     )
                                           )
 COUNTY OF MAUI; DOE                       )
 DEFENDANTS 1-100,                         )
                                           )
                    Defendants.            )
                                           )
                                           )

                     JOINT REPORT OF RULE 26(f) MEETING

         Pursuant to Fed. R. Civ. P. 26(f), the parties conferred on August 19, 2019,

 with John K. Holiona acting for Defendant County of Maui, and Gregory A. Ferren
Case 1:19-cv-00373-JAO-RT Document 11 Filed 08/19/19 Page 2 of 3            PageID #: 34




 acting for Plaintiffs Avid Amiri and Deutsche International Trust II.

       The following is the report of that meeting:

       1.     The date for the exchange of the information required by Fed. R. Civ.

 P. 26(a)(1) shall be September 18, 2019. The parties do not believe that any

 changes should be made in the timing, form, or requirement for disclosures.

       2.     The issues for discovery relate to the planning, construction,

 maintenance, and repair of the road and culvert at issue in this case, and Plaintiffs’

 injuries and damages.

       3.     Deadlines for discovery, including deadlines for submission of reports

 by retained experts, and for supplementation of discovery responses, will be set at

 the scheduling conference.

       4.     At the time, the parties do not see any reason to deviate from the

 limitations on discovery set by the Federal Rules of Civil Procedure.

       5.     The parties do not believe that there are any unique issues regarding

 disclosure, discovery, the preservation of electronic information, the assertions of

 privileges, or protection of trial materials.

       6.     All other deadlines should be set at the scheduling conference.

       7.     The parties believe that this case can be ready for trial within 12

 months.

       8.     The parties believe that engaging in alternative dispute resolution

                                             2
Case 1:19-cv-00373-JAO-RT Document 11 Filed 08/19/19 Page 3 of 3         PageID #: 35




 prior to conducting discovery would be premature. The parties are willing to

 consider alternative dispute resolution after discovery is conducted.

       DATED: Honolulu, Hawaii, August 19, 2019.



    /s/ Gregory A. Ferren                            /s/ John K. Holiona_
    GREGORY A. FERREN                                JOHN K. HOLIONA
    Attorney for Plaintiffs                          Attorney for Defendant
                                                     COUNTY OF MAUI




                                           3
